COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:     Graustark Members II, LLC v. Mark Minor

Appellate case number:   01-19-00647-CV

Trial court case number: 1132739

Trial court:             County Civil Court at Law No. 2 of Harris County

       Appellant, Graustark Members II, LLC, has filed an unopposed motion for its counsel,
Crystal T. Dang of Dow Golub Remels and Gilbreath, PLLC, to withdraw and for Sanford L.
Dow and Alexandra M. Wolf of Dow Golub Remels and Gilbreath, PLLC, to substitute in as its
counsel. See TEX. R. APP. P. 6.5. The motion is granted.
       The Clerk of this Court is directed to note the withdrawal of Crystal T. Dang of Dow
Golub Remels and Gilbreath, PLLC, as counsel for appellant and to substitute Sanford L. Dow
and Alexandra M. Wolf of Dow Golub Remels and Gilbreath, PLLC, as counsel for appellant on
the docket of this Court.
       It is so ORDERED.

Judge’s signature: ________/s/ Julie Countiss_____________
                           Acting individually


Date: January 9, 2020